                                           Case 2:21-cv-01119-TLN-AC Document 22 Filed 09/13/21 Page 1 of 1


                                      1 0Elliot G. Johnson (State Bar No. 317303)
                                        BALLARD SPAHR LLP
                                      2 2029 Century Park East, Suite 1400
                                        Los Angeles, California 90067-2915
                                      3 Telephone: (424) 204-4324
                                        Facsimile: (424) 204-4350
                                      4 johnsoneg@ballardspahr.com

                                      5 Attorneys for Defendant Universal
                                        Acceptance Corporation d/b/a CarHop
                                      6 Finance

                                      7                        IN THE UNITED STATES DISTRICT COURT

                                      8                           EASTERN DISTRICT OF CALIFORNIA

                                      9   LAUREN HAGEN;                                    CASE NO. 2:21-cv-01119-TLN-AC

                                     10                         Plaintiff,

                                     11   v.
Los Angeles, California 90067-2915




                                                                                           ORDER GRANTING STIPULATION TO
2029 Century Park East, Suite 1400




                                     12   EQUIFAX INFORMATION SERVICES, LLC;               EXTEND TIME FOR DEFENDANT
                                          EXPERIAN INFORMATION SOLUTIONS,                  UNIVERSAL ACCEPTANCE
       Ballard Spahr LLP




                                     13   INC.; TRANSUNION, LLC, UNIVERSAL                 CORPORATION d/b/a CARHOP
                                          ACCEPTANCE CORPORATION d/b/a                     FINANCE TO RESPOND TO
                                     14   CARHOP FINANCE; and DOES 1 through 100           PLAINTIFF’S COMPLAINT
                                          inclusive,
                                     15
                                                                Defendants.                (Third Extension)
                                     16

                                     17

                                     18         FOR GOOD CAUSE APPEARING, the parties’ Stipulation to extend time for Defendant

                                     19 Universal Acceptance Corporation d/b/a Carhop Finance to answer or otherwise respond to

                                     20 Plaintiff’s Complaint is hereby GRANTED.

                                     21         Defendant Universal Acceptance Corporation d/b/a Carhop Finance shall have until

                                     22 September 17, 2021 to answer or otherwise respond to the Complaint in this action.

                                     23         IT IS SO ORDERED.

                                     24 Dated: September 13, 2021

                                     25
                                                                                                Troy L. Nunley
                                     26
                                                                                                United States District Judge
                                     27

                                     28
                                           ORDER GRANTING STIPULATION TO EXTEND TIME FOR DEFENDANT UNIVERSAL ACCEPTANCE
                                                CORPORATION d/b/a CARHOP FINANCE TO RESPOND TO PLAINTIFF’S COMPLAINT
